DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, November 30, 2021, claims 1 and 4 are amended. Currently claims 1-8 are pending.

Response to Arguments
3.        Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
4.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0067889 filed on May 31, 2017.


Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.        Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (PG Pub NO 2016/0132148) in view of Yashiro et al (PG Pub NO 2015/0049260) in further view of Kim et al (PG Pub NO. 2014/0313434)

As in claim 1, Han et al discloses a display device (Fig 1, display panel 100) comprising: 
a substrate; (Fig 2 item 110)
a thin film transistor layer on the substrate; 
a light emitting device layer on the thin film transistor layer, the light emitting device layer including a light emitting region and a non-light emitting region; (Fig 10 and Par 0139) discloses light emitting layer (360) on the thin film layer 200 having a light emitting region (i.e. region where light emitting layer (360) is disposed) and a non-light emitting region disposed to the right and left of light emitting layer (360) having no light emitting layer (360).
an encapsulation layer on the light emitting layer device; (Fig 4 item 300) discloses encapsulation layer (300) on the display layer 200 (i.e. light emitting layer)
a bridge electrode (Fig 6 item 422) on the encapsulation layer, an insulation layer on the bridge electrode; (Fig 6) discloses bridge electrode and an insulation layer covering the bridge electrode
and a first touch electrode and a second touch electrode on the insulation layer, the first touch electrode electrically connected to the bridge electrode. (Fig 4 -5 item 400 (410 and 420)) discloses touch layer comprising first and second electrodes wherein first touch electrode electrically connected to the bridge electrode (422) (see fig 5-7) disposed on insulation layer (through contact hole of the insulation layer)
but fails to disclose a dummy electrode wherein the dummy electrode on the encapsulation layer and is spaced apart from bridge electrode, the dummy electrode being disposed at an overlapping location with the non-light emitting region; an insulation layer covering the dummy electrode and fails to explicitly disclose touch electrode electrically connected to the bridge electrode through contact hole of the insulation layer. However, Yashiro et al (Fig 7 & 9 and Par 0115, 0117 and 0138) discloses dummy electrode (i.e. floating electrode) spaced apart from bridge electrode (i.e. detection electrode metal bridges) and covered by insulation layer and (Fig 9D and Par 0138) discloses first touch electrode (13) is connected to the bridge electrode (155) through a first contact hole (156) which passes through the insulation layer (14) and exposes the bridge electrode. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Han et al display device integrated touch screen with the teaching of Yashiro et al such that the use of dummy electrode (i.e. floating electrode) would result in allowing for a suppression of signal degradation within an integrated display touch screen.
But Han et al in view of Yashiro et al fails to explicitly disclose the dummy electrode being disposed at an overlapping location with the non-light emitting region. However, Kim et al (Fig 3 item FE and Par 0083, 0086) discloses display device having dummy electrode (i.e. floating electrode) wherein said floating electrode FE is disposed in the non-display region NA and overlaps the black matrix BM. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Han et al in view of Yashiro et al display device with the teaching of Kim et al such that said dummy electrode (i.e. floating electrode) would be disposed in the non-light emitting region in order to reduce visibility of said electrode and prevent interference of display light (i.e. emitting light) at the light emitting region.

As in claim 2, Han et al in view of Yashiro et al and further view of Kim et al discloses the display device of claim 1, wherein the first touch electrode and the second touch electrode are disposed on the same layer. Han et al (Fig 4-7 and Par 0093) discloses touch electrodes disposed on same layer.

As in claim 3, Han et al in view of Yashiro et al and further view of Kim et al discloses the display device of claim 1, wherein the bridge electrode and the dummy electrode are disposed between the encapsulation layer and the insulation layer. Yashiro et al (Fig 1 items 155, 151, 11 and 16) discloses the bridge electrode and the dummy electrode are disposed between the encapsulation layer (i.e. top substrate that encapsulate said electrodes) and the insulation layer.

As in claim 4, Han et al in view of Yashiro et al and further view of Kim et al discloses the display device of claim 3, wherein the dummy electrode is overlapped with the first touch electrode and the second touch electrode. Yashiro et al (Fig 1 items 151, 22 and 24) discloses dummy electrode (i.e. floating electrode) overlapped with the first electrode and the second electrode of display panel.

As in claim 5, Han et al in view of Yashiro et al and further view of Kim et al discloses the display device of claim 4, wherein the first touch electrode is connected to the dummy electrode through a second contact hole which passes through the insulation layer and exposes the dummy electrode. Yashiro et al (Fig 9) discloses connection of 

As in claim 6, Han et al in view of Yashiro et al and further view of Kim et al discloses the display device of claim 5, wherein the second touch electrode is connected to the dummy electrode through a third contact hole which passes through the insulation layer and exposes the dummy electrode. Yashiro et al (Fig 9) discloses connection of dummy electrode through a contact hole which passes through the insulation layer to touch electrodes.

As in claim 7, Han et al in view of Yashiro et al and further view of Kim et al discloses the display device of claim 3, wherein the bridge electrode is electrically insulated from the dummy electrode. Yashiro et al (Fig 1 and Par 0046, 0082) discloses floating electrodes being electrically insulated from bridge electrodes. 

As in claim 8, Han et al in view of Yashiro et al and further view of Kim et al discloses the display device of claim 7, wherein the dummy electrode is a floating electrode. Yashiro et al (Fig 7 & 9 and Par 0083, 0115, 0117 and 0138) discloses floating electrode.

Conclusion

8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /BENYAM KETEMA/           Primary Examiner, Art Unit 2626
                     02/17/2022